—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered June 3, 1999, convicting defendant, after a jury trial, of two counts of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 years, unanimously affirmed.
The court properly instructed the jury that it was not to consider the lawfulness of the stop of defendant’s car, and this instruction was suitably balanced by other instructions relating to credibility (see, People v Wright, 168 Misc 2d 787). The court’s admonitions to defense counsel in the presence of the jury could not have deprived defendant of a fair trial given the *121court’s instructions to the jury to disregard such admonitions, which the jury is presumed to have followed (see, People v Davis, 58 NY2d 1102), as well as the overwhelming evidence of defendant’s guilt. Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to'review these claims, we would reject them. Concur — Nardelli, J. P., Tom, Mazzarelli, Saxe and Friedman, JJ.